Case 1:19-cv-09439-PKC Document 110 Filed 01/24/20 Page 1 of 2

 

From: Drylewski, Alexander C <Alexander.Drylewski@skadden.com>

Sent: Thursday, January 23, 2020 1:59 PM

To:

Ce: ‘McGrath, Kevin’; 'Tenreiro, Jorge’; Musoff, Scott D; Malloy, Christopher P; Charmani,
Thania

Subject: RE: SEC v. Telegram Group Inc. et al., 19 Civ. 9439 - Motion to Compel Documents

Dear Judge Castel,

At the request of the Clerk's office, we write to submit a joint request by the parties to permanently seal ECF No. 81-98,
Exhibit 126 to the Declaration of Ladan F. Stewart in Support of Plaintiff's Motion for Summary Judgment, which was
inadvertently filed without redactions to certain sensitive information, and has been temporarily sealed by the Clerk’s
office. Defendants also submit a request to permanently seal ECF No. 74-1, Exhibit 1 to the Declaration of Stephen B.
McKeon in Support of Defendants’ Motion for Summary Judgment, for the same reasons. Yesterday, Defendants filed
replacement exhibits for both ECF No. 81-98 and ECF No. 74-1 (ECF Nos. 102-1 and 102-2, respectively) with redactions

Respectfully submitted,

Alexander C. Drylewski

Skadden, Arps, Slate, Meagher & Flem LLP
Four Times Square | New York | 10036-6522
T: 212.735.2129 | F: 917.777.2129

alexander.drylewski@skadden.com

  
  

From: Drylewski, Alexander C (NYC)
Sent: Friday, January 3, 2020 5:05 PM

To:
Cc: McGrath, Kevin <McGrathK@SEC.GOV>; 'Tenreiro, Jorge’ <tenreiroj@SEC.GOV>;

<Scott.Musoff@skadden.com>; Malloy, Christopher P (NYC) <Christopher.Malloy@skadden.com> + z -™~»
Subject: RE: [Ext] SEC v. Telegram Group Inc. et al., 19 Civ. 9439 - Motion to Compel Documents [<

Dear Judge Castel,

Attached are electronic courtesy copies of Defendants’ Opposition to Plaintiff's Motion te Compel, which was filed on
ECF this afternoon. Hard copies of these documents are being delivered to chambers shortly.

Please let us know if there are any issues opening the attachments.

Respectfully submitted,

Alexander C, Drylewski

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square | New York | 10036-6522
T: 212.735.2129 | F: 917.777.2129

alexander.drylewski@skadden.com

 
Case 1:19-cv-09439-PKC Document 110 Filed 01/24/20 Page 2 of 2

From: Tenreiro, Jorge <tenreiroj(@SEC.GOV>

Sent: Friday, January 3, 2020 2:47 PM

To:

Cc: McGrath, Kevin <McGrathK @SEC.GOV>; Drylewski, Alexander C (NYC} <Alexander.Drylewski@skadden.com>;
- Charmani, Thania (NYC} <Thania.Charmani@skadden.com>

Subject: [Ext] SEC v. Telegram Group Inc. et al., 19 Civ. 9439 - Motion to Compel Documents

Dear Judge Castel:

As per the Court's instructions, attached are electronic courtesy copies of the SEC’s Motion to Compel (D.E. 52) and
Exhibits. This is the first of 3 emails.

Respectfully submitted,

Jorge G. Tenreiro | Senior Trial Counsel
U.S, Securities and Exchange Commission
Division of Enforcement

New York Regional Office

200 Vesey Street, Suite 400

New York, NY 10281

212-336-9145

TenreiroJ@sec.qov

PRIVILEGED & CONFIDENTIAL: This email message (including any attachments) from the United States Securities and Exchange
Commission is for the exclusive use of the intended recipient(s} and may contain confidential, non-public, and privileged information. If
you are not the intended recipient, please do not read, distribute, or take action in reliance upon this message. If you have received this
email in error, please notify the sender immediately by return email and promptly delete this message and its attachments from your
computer system. The sender of this email does not intend to waive any privileges that may apply to the contenis of this email or any
attachments to it.

 

 

This email (and any attachments thereto} is intended only for use by the addressee(s) named herein and may contain
legally privileged and/or confidential information. If you are not the intended recipient of this email, you are hereby
notified that any dissemination, distribution or copying of this email {and any attachments thereto) is strictly prohibited.
If you receive this email in error please immediately notify me at (212) 735-3000 and permanently delete the original
email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will be provided upon
request,

 
